Pratt,-J.
This action was begun originally against Charles B. Farley, sheriff of the county of Kings, to recover possession of nine barrels of whisky and one quarter cask of gin, of the alleged value of $1,000. The sheriff, on the 13th day of April, 1887, had levied upon certain whisky and gin in the possession of one Bernard Lyons at his place of business, No. 92 Navy street, in the city of Brooklyn, under an attachment issued by one of the justices of' the supreme court, in an action brought by John Roig, plaintiff, against the said Bernard Lyons and one William J. Hazard, defendants. Antonio Blanco and Frank B. Morton, defendants in this action, executed a bond of indemnity to the said sheriff, and were substituted as defendants. The questions litigated related to the title of the goods attached, and the quantity and value. The only exception in the case is to the refusal of the court to dismiss the-complaint, and to direct a verdict for the defendants. We are unable to say from a careful reading of the case that the verdict is so manifestly against the weight of evidence as to warrant setting it aside. The evidence is conflicting, but it is clearly a case for the determination of a jury. The case only involves questions of fact, and it seems to have been submitted to the jury under an unexceptionable charge, and quite as favorable to the defendants as the evidence warranted, and their verdict must stand. There is nothing in the case that requires discussion. Judgment affirmed, with costs.